Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  October 4, 2012                                                     Robert P. Young, Jr.,
                                                                                Chief Justice

  145367-70                                                           Michael F. Cavanagh
                                                                            Marilyn Kelly
                                                                      Stephen J. Markman
                                                                      Diane M. Hathaway
                                                                          Mary Beth Kelly
                                                                          Brian K. Zahra,
                                                                                     Justices
  WHEELER ESTATE,
           Petitioner-Appellee,
  v                                            SC: 145367
                                               COA: 302251
                                               Mich Tax Tribunal: 00-343771
  DEPARTMENT OF TREASURY,
          Respondent-Appellant.

  _________________________________________/

  NICHOLAS HUZELLA and LISA J. HUZELLA,
           Petitioners-Appellees,
  v                                            SC: 145368
                                               COA: 302259
                                               Mich Tax Tribunal: 00-343772
  DEPARTMENT OF TREASURY,
          Respondent-Appellant.

  _________________________________________/

  PATRICK WRIGHT and MICHAELON
  WRIGHT,
           Petitioners-Appellees,
  v                                            SC: 145369
                                               COA: 302261
                                               Mich Tax Tribunal: 00-343774
  DEPARTMENT OF TREASURY,
          Respondent-Appellant.

  _________________________________________/
                                                                                                               2




THOMAS R. WHEELER and PATSY
WHEELER,
          Petitioners-Appellees,
v                                                                 SC: 145370
                                                                  COA: 302262
                                                                  Mich Tax Tribunal: 00-343775
DEPARTMENT OF TREASURY,
        Respondent-Appellant.

_________________________________________/

     On order of the Court, the application for leave to appeal the July 31, 2012
judgment of the Court of Appeals is considered, and it is GRANTED.

       We further ORDER that this case be argued and submitted to the Court together
with the cases of Tad Malpass v Department of Treasury (Docket Nos. 144430-2), at
such future session of the Court as the cases are ready for submission.

        The Taxation Section of the State Bar of Michigan is invited to file a brief amicus
curiae. Other persons or groups interested in the determination of the issues presented in
this case may move the Court for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 4, 2012                     _________________________________________
       p0927                                                                 Clerk